19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 1 of 59
19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 2 of 59
19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 3 of 59
19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 4 of 59
19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 5 of 59
19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 6 of 59
19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 7 of 59
19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 8 of 59
19-11041-shl   Doc 45   Filed 10/03/19    Entered 10/03/19 18:08:16   Main Document
                                         Pg 9 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 10 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 11 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 12 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 13 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 14 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 15 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 16 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 17 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 18 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 19 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 20 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 21 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 22 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 23 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 24 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 25 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 26 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 27 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 28 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 29 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 30 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 31 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 32 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 33 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 34 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 35 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 36 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 37 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 38 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 39 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 40 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 41 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 42 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 43 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 44 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 45 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 46 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 47 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 48 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 49 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 50 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 51 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 52 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 53 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 54 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 55 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 56 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 57 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 58 of 59
19-11041-shl   Doc 45   Filed 10/03/19     Entered 10/03/19 18:08:16   Main Document
                                         Pg 59 of 59
